Citation Nr: 9900385	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post concussion 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty including from June 1964 to 
October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 10 
percent for the service-connected post concussion syndrome.  
The veteran timely filed an appeal of that decision.  A 
Travel Board hearing was held in Detroit before the 
undersigning Board Member in July 1998.

In the Notice of Disagreement, dated in August 1997, the 
veteran raises the additional issue of entitlement to service 
connection for post-traumatic stress disorder.  This issue is 
not currently before the Board and is referred to the RO for 
the appropriate action.


REMAND

The veteran contends that the severity of his post concussion 
syndrome warrants a higher rating.  He claims that he has 
headaches four to five days a week which have rendered him 
unemployable, and blurred vision, associated with the 
disability at issue.  He also asserts that depression and 
anxiety are manifestations of the disability at issue.  

At the Travel Board hearing in July 1998, the veteran 
testified that his headaches were more frequent and more 
severe than before, and that he had vision problems due to 
his service-connected disability.  He stated that he had been 
treated at the Detroit VA medical center for his headaches 
and the eye disorder.  

The claims file contains no medical records of VA treatment 
of either his headaches or eye disorder.  In addition, 
examiners at the prior VA neuropsychiatric examinations have 
not noted whether the veterans headaches are migraines, or 
whether depression and anxiety are manifestations of the 
disability at issue.

Additionally, the veteran testified in July 1998 that 
manifestations of the service-connected disability at issue 
have resulted in his termination from employment on at least 
two occasions in the past.  Records of the veterans prior 
employment may be useful in adjudicating this appeal.  
Moreover, no determination has been made as to whether the 
veteran is currently unemployable due to service-connected 
disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he complete a VA Application 
for Increased Compensation based on 
Individual Unemployability (VA Form 21- 
8940), and request that he identify all 
health care providers, both VA and 
private, who have treated his asserted 
manifestations of the service-connected 
post concussion syndrome, including 
headaches, psychiatric impairment and/or 
an eye disorder.  The RO must take the 
appropriate action to obtain copies of 
the identified medical records not 
already on file.  In particular, the RO 
should contact the VA Medical Center in 
Detroit and obtain the medical records of 
treatment the veteran received for 
headaches and an eye disorder.

2.  After the RO has obtained any 
additional records, it should take the 
appropriate steps to have the veteran 
scheduled for a VA neuropsychiatric 
evaluation and a VA ophthalmology 
examination by the appropriate 
specialists.  The veterans claims file 
must be made available to the examiners 
to review prior to examining the veteran.  
It is requested that the examiners note 
on the examination report that the 
records were reviewed.  All pertinent 
tests and studies should be completed.  
The neuropsychiatric evaluation should 
include an electroencephalogram.  The 
neurologic examination should include 
testing of the function of the cranial 
nerves.  The examiner is requested to 
specifically state whether or not the 
veteran suffers from migraine headaches 
as a result of the cerebral concussion he 
sustained during service.  The 
psychiatric examination should include 
all pertinent tests to determine if the 
veteran suffers from multi-infarct 
dementia associated with brain trauma, as 
well as depression and/or anxiety related 
to the post concussion syndrome.  In 
regard to the ophthalmology examination, 
the examiner should note any eye 
disorders and also provide an opinion 
whether any of the eye problems are 
related to the veterans headaches or the 
post concussion syndrome.

3.  The RO should contact the veterans 
current and former employers, as 
identified in the veterans completed VA 
Application for Increased Compensation 
based on Individual Unemployability (VA 
Form 21- 8940), to include Mr. [redacted] 
[redacted], at [redacted], [redacted], 
Michigan, and City Cab Company, and 
request a copy of all personnel records 
regarding the veterans employment 
performance, attendance and termination.  
Authorization for such requests should be 
obtained from the veteran.  All records 
obtained should be included in the 
veterans claims folder.

4.  After the above action is completed 
to the extent possible, the RO should 
review all of the evidence of record and 
readjudicate the claim of entitlement to 
an increased rating for post concussion 
syndrome.  In readjudicating the 
disability, the RO should take into 
consideration all applicable diagnostic 
codes.  Following the return of the 
completed VA Application for Increased 
Compensation based on Individual 
Unemployability (VA Form 21- 8940), the 
RO should also adjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the disposition of 
any issue for which a timely notice of 
disagreement is of record remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  No action is required of the veteran 
until further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
